Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objection to Specification
	Objection is made to the specification’s title reciting a method and an apparatus for it does not correspond to the claimed subject matter directed to only an apparatus.  Correction is required.
Objection is made to the specification for failing to cross-reference related applications and noting the current status of each.  Correction is required.
Objection is made to the specification for minor informalities:  At page 8 line 16, “effluent inlet A” should be corrected to – effluent inlet B – (see Fig. 1).  At page 10 line 9, “third inlet C” should be corrected to – third inlet D – (see Fig. 2).   At page 13 line 4, “stem” should be corrected to – steam – .  
Objection is made to each instance of the decimal separator comma (“,”)  notation which is conventional in European technical disclosures where the decimal separator point (“.”) notation would otherwise appear in technical disclosures in the United States.  See, for example, “-0,8 bar(g)” at page 17 line 11.  
Objection is made to use of “mB” as an abbreviation for millibar.  While mb, mbr, and mbar are recognized abbreviation for millibar units, “mB” is not.
Correction is required.


Exemplary Claim and Supporting Disclosure

    PNG
    media_image1.png
    600
    717
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    964
    1058
    media_image2.png
    Greyscale


§112(b)
Claims 1 – 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Although claim 1 provides antecedent basis at line 2’s recital of “motive fluid” for subsequent reference to “the motive fluid” (or “said motive fluid”), the claim does not provide antecedent basis recital of “the first motive fluid” at lines 10-11.  It is unclear whether the “first motive fluid” is the same motive fluid as the motive fluid provided by the “source of motive fluid” (at line 2).  Insofar as none of claims 2 – 5 cure this ambiguity, claims 2 – 5 are rejected on the same grounds.  Per claim 2, it is unclear whether the “second motive fluid” is the same “motive fluid” of the “source of motive fluid.”
Claim 1 states that the claimed apparatus is “configured to control the directing of the … motive fluid” in such a way as to accomplish certain specified performance outcomes, i.e., a predetermined thermal effect is achieved and the removal of air with steam pulses prior to causing the effluent to flow through the piping connecting the second inlet and the outlet, without recital of structure for accomplishing the same.  It is unclear whether applicant is invoking construction of this limitation of the claimed apparatus in accordance with §112(f) because “means” for accomplishing the thermal effect and removal of air is not recited yet a functional result is claim-limiting.  Similarly, it is unclear whether applicant invokes §112(f) construction of claim 4’s “configured to …stream … only in the direction of the outlet so that the effluent is inhibited from returning.” 
In claim 1, it is unclear whether the outlet is configured for discharging only the effluent, or configured for discharging the combined stream of the motive fluid and the effluent.
In claim 1, the term “thermal effect” cannot be understood given shortcomings in the clarity of the disclosure.  See the related §112(a) objection based on “thermal effect,” infra.
Claim 1 recites “configured … to remove air … with pulses of steam.”  The disclosure supports “[t]hree vacuum/steam pulses -0,8/+1,5 bar(g)”.  It is unclear whether the claim-recited “steam pulses” are pulses of both vacuum and steam pressure pulses, or steam pressure alone.
Claim 2 recites “means for heating the effluent in the treatment tank.”  Per §112(f), the scope of the “means for heating” covers the structure disclosed int eh specification for performing the function of “heating the effluent in the treatment tank.”  Although the disclosure teaches that the “treatment tank is heated in a conventional manner” ([0033] at page 10/11 page break, emphasis added), the disclosure fails to describe any structure on which “means for heating” reads to effect such heating in a conventional manner.  At best, the disclosure support “conventional structures known to effect healing of liquids in tank,” but such implied descriptive support for the claim-recited “mean” element does not pass muster under §112(b).


§112(a) Objection
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Objection is made to the disclosure, and claims 1 – 5 are rejected, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in sufficiently clear terms.  At page 17, the disclosure states that the “thermal effect” is calculated based on the formula:

    PNG
    media_image3.png
    87
    423
    media_image3.png
    Greyscale

It is unclear whether the thermal effect “F(0)” is not more appropriately denoted by “F(t)” insofar as the thermal effect “F” appears to be a function in time, t.  It is unclear whether the expression
			eEXP[(T-121)/Z]
is not more appropriately expressed as either
			e(T-121)/Z      or as  EXP[(T-121)/Z].
It is suggested that page 17 line 4 be amended to read 

		            
                F
                
                    
                        t
                    
                
                =
                
                    
                        ∑
                        
                            t
                            =
                            0
                        
                        
                            n
                        
                    
                    
                        
                            
                                e
                            
                            
                                (
                                T
                                -
                                121
                                )
                                /
                                Z
                            
                        
                    
                
            
           
Given that applicant describes Z as having units of ºC, it is reasonably clear that temperature T also has units of ºC.    It is unclear. however, whether “50*” at page 17 line 19 means – 50 --.  If not, the significance of the asterisk is unclear to persons of ordinary skill.

Prior Art – §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20110003214 to Foley.
	US 20110003214 to Foley describes a system for decontaminating anaerobic gaseous effluent of sulfur.  The Foley system drawing a gaseous effluent 13 from a source of effluent, i.e., anaerobic digester 12, to the effluent inlet 28 (“second inlet (B)”) of a steam ejector 28 the steam inlet 29 (“first inlet (A)”) of which is in fluidic communication with a source 36 of the motive fluid, i.e., steam.  The effluent outlet coincides with the inlet to the reformer unit 42.  The claim-recited “piping” reads on the conduit from the anaerobic digester through pump 16, flow control valve 16, HDS unit 21, pipe 24, effluent flow pathway of ejector 28, and conduit 38.  By Official notice, inherently1 the effluent mixes with the steam motive fluid in the ejector as the ejector directs the influent steam from the first / steam inlet (“A”) into the portion of the piping within the ejector towards the effluent outlet (“C”).  Applicant’s claim is directed to an apparatus “configured to control … the motive fluid” as to produce a desired thermal effect and removal of air before causing the effluent to flow in the piping running from the effluent inlet to the effluent outlet.  Insofar as the claim is not directed to controlling the motive fluid, the pulsing of the steam, or the removal of air, the issue is simply whether the steam ejector described by Foley is capable of being used in that manner.  
	Per claim 4, the effluent inlet (on which the claim-recited “second inlet (B)” reads) is upstream of the point at which recycled effluent returns to the piping, so the recycled effluent is inhibited from returning to the source (anaerobic digester 12) or to the effluent / second inlet. 

    PNG
    media_image5.png
    446
    809
    media_image5.png
    Greyscale
  

Claim 5 is rejected under 35 U.S.C. 103 as being obvious over US 20110003214 to Foley, as applied to claim 5, further in view of any one of US 20070289448, US 20140195173, US 11085058, or US 20090305379.
Foley does not describe a sensor for measuring the temperature of the biogas effluent departing the anaerobic digester, but provision of a temperature sensor for doing so would have been obvious for any number of reasons provided by any of the following secondary references:
US 20070289448 to Silva to maintain biogas temperature at least 30ºF above its dew point [0010]; US 20140195173 to Bezdek for the purpose of determining the kinematic viscosity of the biogas [0033]; US 11085058 to Pesce for measuring and analyzing bioreaction progress via 45 sensing equipment (Fig 2, T; col 5); or US 20090305379 to Johnson for controlling cold water flow at the moisture knockout [0062].

Claims 1 - 3 are rejected under 35 U.S.C. § 102(a)(2) as anticipated by USP 6109037 to Kumagai.
Per claim 1, Kumagai describes an apparatus comprising:
a first inlet (A) in fluid communication with a source of a motive fluid, e.g., steam bled from a first point of the turbine 2;
a second inlet (B) in fluid communication with a liquid source;
an outlet (C) for discharging the liquid to a pump 5; 
piping connecting 2nd inlet B and outlet C via 4a, 6a, and 4; and 
a first steam injector 4a effecting flow of the liquid from 2nd inlet B towards outlet C and in the process heating the liquid by the steam 7.
Applicant’s claim is directed to an apparatus “configured to control … the motive fluid” as to produce a desired thermal effect and removal of air before causing the effluent to flow in the piping running from the effluent inlet to the effluent outlet.  Insofar as the claim is not directed to controlling the motive fluid, the pulsing of the steam, or the removal of air, the issue is simply whether the steam injector described by the reference is capable of being used in that manner.  
Per claim 3, the claim-recited “further ejector” reads on Kumagai’s injector 4 effecting a further heating of the liquid.
Per claim 2, Kumagai also describes 
a tank 6a between the second inlet A and the outlet C, the tank being configured to treat the output from the first injector 4a is treated by adjustment of its temperature; and
a second steam injector 4 capable of emptying the contents of tank 6a by directing a second motive fluid, i.e., steam bled from the turbine at a second point of the turbine that is not the first point, into the piping running from the 2nd inlet B to the outlet C.  The claim-recited “means for heating” the treatment tank reads on the steam admitted to the first injector.  Upon discharge from the first ejector and passage to the tank 6a, the steam effects heating of the contents of the tank 6a.
Per claims 1 and 3, applicant’s claim-recited term “effluent” is met by any fluid, e.g., a liquid or gas, flowing through the recited structural elements of these apparatus claims under consideration even if the applied prior art does not describe the fluid as an “effluent” from an upstream processing because the materials worked upon by an apparatus do not ordinarily limit the scope of the claimed structure that is an apparatus invention.


    PNG
    media_image6.png
    649
    906
    media_image6.png
    Greyscale

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As shown by Perry at Fig. 10-100 cited in prosecution of 15/109496
        
    PNG
    media_image4.png
    195
    468
    media_image4.png
    Greyscale